Teche Holding Company Earns $0.83 per share for Third Quarter And $2.50 for Fiscal 2012 Year to Date NEW IBERIA, LA – NYSE-AMEX:TSH - Patrick Little, President and CEO of Teche Holding Company, holding company for Teche Federal Bank, today reported on earnings for the Company for the quarter ended June 30, 2012, the third quarter of fiscal year 2012. Earnings for the quarter ended June 30, 2012 amounted to $1.7 million or $0.83 per diluted share, compared to $1.8 million or $0.85 per diluted share for the same quarter in fiscal 2011, a decrease of $0.02 per diluted share, or 2.4%. “Earnings for the nine month period ended June 30, 2012 amounted to $5.2 million, or $2.50 per diluted share, compared to $5.1 million or $2.45 per diluted share, for the same period in fiscal 2011, an increase of $0.05 per diluted share, or 2.0%.Loan growth in recent quarters has been strong,” said Little.“SmartGrowth loans are up nearly 3% for the linked quarter and up 6% for the year.” “Our focus on stockholder value is also bearing fruit. Over the past 12 months, we have increased tangible book value per share 6.6%, increased assets nearly 7.0%, paid dividends of nearly 4.0% and repurchased over 3.0% of our stock,” said Little. The Company reported the following points of interest: · Tangible book value per shareincreased to a record $38.51. · Average earning assets increased 1.1% or $8.0 million to $762.0 million as compared to the linked quarter and 6.6% or $47.5 million as compared to the same quarter a year ago. · Total loans increased 3.0% or $19.1 million to $660.5 million at June 30, 2012 as compared to the linked quarter end while increasing $77.1 million or 13.2% compared to June 30, 2011. · Net charge offs for the quarter amounted to 0.08% of average loans and 0.30% of average loans for the past four quarters. · Checking Account Balances increased4.6% compared to June 30, 2011. · SmartGrowth Deposits increased 2.9% compared to a year ago.SmartGrowth Deposits amounted to 76.2% of total deposits, compared to 75.0% at March 31, 2012 and 72.9% a year ago. Page 1 of 25 · The average rate paid on all deposits was 0.64% for the quarter compared to 0.72% for the linked quarter and 0.82% for the same period a year ago. · Cost of interest bearing liabilities amounted to 1.23%, compared to 1.31% for the linked quarter and 1.43% a year ago. · Net interest margin for the quarter amounted to 4.06%, compared to 4.08% for the linked quarter and 4.24% a year ago. · Total Assets increased to $843.8 million, anincrease of $14.1 million for the linked quarter, or 1.7% and $54.8 million, or 6.9% compared to a year ago. · The Company repurchased 2.5% of the common stock during the quarter. · The Company paid a quarterly dividend of $0.365 per share compared to $0.36 per share for the quarter ended June 30, 2011, an increase of 1.4%. · All capital measures continue to remain strong. Capital Over the past twelve months, stockholders’ equity increased 3.9% to $81.7 million while assets increased 6.9% to a record $843.8 million.Stockholders equity decreased from $82.2 million at March 31, 2012 to $81.7 million at June 30, 2012 primarily due to a large stock repurchase offset somewhat by quarterly earnings. The tangible equity ratio at June 30, 2012 decreased to 9.29% compared to 9.54% a year ago and the equity to asset ratio decreased to 9.68% from 9.96% a year ago all primarily due to the increase in total assets of the Company and stock repurchases.Tangible book value per common share has increased to a record $38.51, an increase of 6.6% compared to a year ago.Risk based capital decreased to 13.79% compared to 14.26% a year ago. Over the past twelve month period, total assets increased 6.9% or $54.8 million to $843.8 million. QUARTERLY COMPARISON Jun ‘12 Mar ‘12 Dec ‘11 Sep '11 Jun '11 Stockholders’ Equity (in millions) $ Ratio of Equity to Assets % Tangible Equity Ratio % Total Risk-Based Capital Ratio % Book Value per Common Share $ Tangible Book Value Per Common Share $ Total Assets (in millions) $ Asset Quality The following tables set forth asset quality ratios and allowance for loan loss activity for each of the past five quarters: Net Charge offs, ALLL, NPAs QUARTERLY COMPARISON Jun ‘12 Mar’ 12 Dec ‘11 Sep ‘11 Jun ‘11 Net Charge-offs/Average Loans % ALLL/NPLs % ALLL/NPAs % ALLL/Loans % NPAs/Assets % ALLL figures include specific reserves Page 2 of 25 The following table sets forth the allowance for loan loss activity for each of the past five quarters. Allowance for Loan Loss Provision & Charge-offs QUARTERLY COMPARISON (in 000's) Jun ‘12 Mar ‘12 Dec ‘11 Sep '11 Jun '11 Beginning ALLL $ Provision for Loan Losses Net Charge-offs Ending ALLL $ Ending ALLL (net of specific reserves) $ Net charge-offs for the quarter were $0.5 million, or 0.08% of average loans, compared to $3.3 million or 0.57% of average loans for the same period a year ago.For the twelve months ended June 30, 2012, net charge offs were $1.9 million or 0.30% of average loans, compared to $4.8 million or 0.80% of loans for the twelve months ended June 30, 2011. The decrease in our net charge-offs for the twelve month period ended June 30, 2012 over the same period one year ago, was primarily due to the prior year charge off of specific reserves on impaired loans which we previously held in reserve as was accepted practice under our previous regulator. Non-performing assets decreased to $11.3 million, or 1.34% of total assets at June 30, 2012, compared to $11.8 million, or 1.43% of total assets at March 31, 2012 and $14.4 million, or 1.83% of total assets a year ago, primarily due to decreases in loans that were delinquent over ninety days. The allowance for loan losses was 1.27% of total loans, or $8.4 million, at June 30, 2012 compared to 1.32% of total loans, or $8.5 million at March 31, 2012 and 1.39% of total loans, or $8.1 million at June 30, 2011. “Non-performing assets have been steadily decreasing for the past several quarters,” said Little. Net Interest Income QUARTERLY COMPARISON (In 000’s) Jun ‘12 Mar ‘12 Dec ‘11 Sep ‘11 Jun ‘11 FYTD 2012 FYTD 2011 Interest Income $ Interest Expense Net Interest Income $ Provision for loan losses After Provision for loan losses $ Net interest income after provisions for loan loss amounted to $21.7 million for the nine months ending June 30, 2012, compared to $19.3 million for the same period in fiscal 2011, an increase of $2.4 million or 12.70%, primarily due to a decrease in the provision for loan losses. Net Interest Margin and Spread QUARTERLY COMPARISON Jun ‘12 Mar ‘12 Dec ‘11 Sep '11 Jun '11 Yield on Earning Assets % Cost of Interest Bearing Liabilities % Spread % Net Interest Margin % Page 3 of 25 Net interest margin amounted to 4.06% for the three month period ended June 30, 2012 compared to 4.24% for the three months ended June 30, 2011.The decrease was primarily due to lower interest rates on interest earning assets offset somewhat by lower interest rates on interest bearing liabilities. Spread amounted to 3.87% for the three month period ended June 30, 2012, compared to 4.03% for the same period in the previous year and 3.90% for the linked quarter.Compared to the same quarter last year, the average yield on earnings assets decreased 36 basis points from 5.46% to 5.10%, while the average cost of funds decreased 20 basis points from 1.43% to 1.23%. Operating Revenue Operating revenue for the quarter, consisting of net interest income (before provisions for loan losses) plus non-interest income, amounted to $11.4 million, which was $0.1 million lower than the same quarter in 2011. The table below reflects the Company’s operating revenues in millions over the past five quarters: Operating Revenue QUARTERLY COMPARISON (in millions) Jun ‘12 Mar ‘12 Dec ‘11 Sep '11 Jun '11 Net Interest Income $ Non Interest Income Operating Revenue $ Non-Interest Income Non-interest income decreased slightly to $3.7 million compared to $3.9 million in the linked quarter and $3.9 million for the same quarter in 2011.Non-interest income amounted to 1.76% of average assets for the quarter, compared to 1.89% for the linked quarter and 1.99% a year ago. Non-Interest Income & Expense QUARTERLY COMPARISON (in thousands) Jun ‘12 Mar ‘12 Dec ‘11 Sep ‘11 Jun ‘11 Interchange fee Income $ Other Non-Interest Income $ Total Non-Interest Income $ Total Non-Interest Income/Avg. Assets % Non-Interest Expense $ Non-Interest Expense/Avg. Assets % Non-Interest Expense For the quarter, non-interest expense was $8.3 million or 3.99% of average assets, compared to the linked quarter of $8.4 million or 4.11% of average assets with the decrease primarily due to decreases in some expense accounts along with a higher average asset balance for the quarter. Compared to the same quarter in fiscal 2011, non-interest expense increased by $0.5 million from $7.8 million to $8.3 million, an increase of 6.5% primarily due to increases in compensation, marketing, data processing and expenses related to adjustments in values of foreclosed assets. Net Income and Dividends On May 24, 2012, the board of directors declared a $0.365 per share quarterly dividend, its sixty-eighth consecutive.Based on the closing price of the Company’s common stock of $37.05 that date, the annualized dividend yield was 3.9%.Since 2003, the Company has increased dividends for nine consecutive years. Page 4 of 25 QUARTERLY COMPARISON Jun ‘12 Mar ‘12 Dec ‘11 Sep '11 Jun '11 Dividends Declared Per Share $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Loans QUARTERLY COMPARISON(In 000,000’s) Jun ‘12 Mar ‘12 Dec ‘11 Sep '11 Jun '11 SmartGrowth Loans Consumer $ Commercial Home Equity SmartMortgages Total SmartGrowth Loans $ Mortgage Loans (owner occupied conforming) Total Loans $ Linked Quarter Comparison.Gross loans receivable increased to $660.5 million at June 30, 2012, from $641.5 million at March 31, 2012, an increase of $19.0 million, or 3.0% due primarily to increases in SmartGrowth loans, along with increases in 15 year 1-4 family mortgage loans.SmartGrowth Loans, consisting of commercial loans, home equity loans, SmartMortgage loans and consumer loans, were $477.2 million, or 72.2% of total loans at June 30, 2012, compared to $463.9 million, or 72.3% at March 31, 2012, a three month increase of $13.3 million, or 2.9%. Commercial loan balances at June 30, 2012 amounted to $216.9 million, compared to $208.6 million at March 31, 2012, a three month increase of $8.3 million or 4.0%.Consumer loan balances at June 30, 2012 amounted to $109.3 million, compared to $106.6 million at March 31, 2012, a linked quarter increase of $2.7 million, or 2.5%. One Year Comparison.Gross loans receivable increased to $660.5 million at June 30, 2012 from $583.4 million at June 30, 2011 a twelve month increase of $77.1 million, or 13.2%.SmartGrowth Loans increased to $477.2 million at June 30, 2012, from $450.1 million at June 30, 2011, a twelve month increase of $27.1 million, or 6.0%. Commercial loan balances at June 30, 2012 amounted to $216.9 million, compared to $201.3 million at June 30, 2011 a twelve month increase of $15.6 million, or 7.7%.Consumer loan balances at June 30, 2012 amounted to $109.3 million, compared to $109.5 million at June 30, 2011 a twelve month decrease of $0.2 million, or 0.2%. Deposits QUARTERLY COMPARISON(In 000,000’s) Jun ‘12 Mar ‘12 Dec ‘11 Sep '11 Jun '11 SmartGrowth Deposits Checking $ Money Market Savings Total SmartGrowth Deposits $ Time Deposits Total Deposits $ Page 5 of 25 Linked Quarter Comparison.Total deposits decreased to $615.5 million at June 30, 2012, from $630.5 million at March 31, 2011, a linked quarter decrease of $15.0 million or 2.4%. The Company’s SmartGrowth Deposit Accounts, consisting of checking accounts, money market accounts, and savings accounts decreased $3.7 million to $469.3 million or 0.8% at June 30, 2012, from $473.0 million at March 31, 2012. Checking account balances at June 30, 2012 decreased $4.6 million, or 2.1%, to $218.7 million from $223.3 million at March 31, 2012. One Year Comparison. Total deposits decreased to $615.5 million at June 30, 2012, from $625.3 million at June 30, 2011, a twelve month decrease of $9.8 million, or 1.6%.Total SmartGrowth Deposits increased $13.3 million, or 2.9% from $456.0 million at June 30, 2011 to $469.3 million at June 30, 2012. SmartGrowth Deposits amounted to 76.2% of total deposits as of June 30, 2012 compared to 72.9% at June 30, 2011. Checking account balances have increased 4.6%, or $9.6 million, in the past twelve months from $209.1 million at June 30, 2011 to $218.7 million at June 30, 2012. Checking account balances at June 30, 2012 accounted for 35.5% of total deposits compared to 33.4% of total deposits at June 30, 2011. Teche Holding Company is the parent company of Teche Federal Bank, which operates nineteen offices in South Louisiana and serves over 60,000 customers.Teche Federal Bank is the fourth largest publicly owned bank based in Louisiana with over $843 million in assets. Deposits at Teche Federal Bank are insured up to the legal maximum amount by the Federal Deposit Insurance Corporation (FDIC).Teche Holding Company’s common stock is traded under the symbol “TSH” on the NYSE AMEX. Statements contained in this news release, which are not historical facts, are forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.Such forward-looking statements are subject to risks and uncertainties which could cause actual results to differ materially from those currently anticipated due to a number of factors, which include, but are not limited to, factors discussed in documents filed by Teche Holding Company with the Securities and Exchange Commission from time to time.The Company does not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of the Company. Page 6 of 25 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Statements of Income (UNAUDITED) (Dollars in Thousands Except Share Data) THREE MONTHS ENDED Jun. Mar. Dec. Sep. Jun. Condensed Statements of Income Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non Interest Income Non Interest Expense Income Before Income Taxes Income Taxes Net Income $ Selected Financial Data Dividends Declared Per Share $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Annualized Return on Avg. Assets % Annualized Return on Avg. Equity % Annualized Return on Avg. Tangible Equity (1) % Yield on Interest Earning Assets % Cost of Interest Bearing Liabilities % Spread % Net Interest Margin % Non-Interest Income/Avg. Assets % Non-Interest Expense/Avg. Assets % Quarterly Net Charge-offs/Avg. Loans % Weighted avg. shares Outstanding Basic Diluted AVERAGE BALANCE SHEET DATA Total Assets $ Earning assets $ Loans $ Interest-bearing deposits $ Total deposits $ Total stockholders’ equity $ (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense on a tax effected basis.The amount was calculated using the following information. Average Stockholders’ Equity $ Less average goodwill and other intangible assets, net of related income taxes Average Tangible Equity $ Net Income Plus Amortization of core deposit intangibles, net of related income taxes 2 2 2 2 3 Net Income, as adjusted $ Page 7 of 25 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Statements of Income (UNAUDITED) (Dollars in Thousands Except Share Data) FISCAL YEAR TO DATE (NINE MONTHS) ENDED Jun. Jun. $Change %Change Interest Income $ $ $ ) %) Interest Expense ) %) Net Interest Income % Provision for Loan Losses ) %) Net Interest Income after Provision for Loan Losses % Non Interest Income ) %) Non Interest Expense % Income Before Income Taxes % Income Taxes 39 % Net Income $ $ $ 85 % Selected Financial Data Dividends Declared Per Share $ $ $ % Basic Earnings Per Common Share $ $ % Diluted Earnings Per Common Share $ $ % Annualized Return on Avg. Assets % % %) %) Annualized Return on Avg. Equity % % %) %) Annualized Return on Avg. Tangible Equity (1) % % %) %) Yield on Interest Earning Assets % % %) %) Cost of Interest Bearing Liabilities % % %) %) Spread % % %) %) Net Interest Margin % % %) %) Non-Interest Income/Avg. Assets % % %) %) Non-Interest Expense/Avg. Assets % Net Charge-offs/Avg. Loans % % %) %) Weighted avg. shares Outstanding Basic ) -0.5 % Diluted ) -0.5 % AVERAGE BALANCE SHEET DATA Total Assets $ $ $ % Earning assets $ $ $ % Loans $ $ $ % Interest-bearing deposits $ $ $ % Total deposits $ $ $ % Total stockholders’ equity $ $ $ % (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense on a tax effected basis.The amount was calculated using the following information. Average Stockholders’ Equity $ $ $ % Less average goodwill and other intangible assets, net of related income taxes (1
